Citation Nr: 1610369	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected tibial periosteal reaction of both lower extremities. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected tibial periosteal reaction of both lower extremities. 

3.  Entitlement to a compensable evaluation for right lower extremity tibial periosteal reaction.  

4.  Entitlement to a compensable evaluation for left lower extremity tibial periosteal reaction. 

5.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities.  




REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 5, 1973 to July 23, 1973 and from August 1975 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Board remanded the first two claims on the title page in November 2013 for additional development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that another remand is required to obtain an addendum opinion to comply with the Board's prior remand directives with respect to the issue of service connection for bilateral knee disorders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   The Board previously remanded the case in November 2013 to obtain an additional VA examination and opinion that addressed the Veteran's in-service complaints of bilateral thigh, knee, and calf pain and contentions regarding continuity of bilateral knee symptoms since service and whether the bilateral knee disorders had their onset during service or are otherwise related to service.  The November 2014 VA examiner opined that the Veteran's current bilateral knee arthritis may have been escalated by repetitive use during marching or drills while in service, but that this was difficult to determine due to the complexity of other factors, such as obesity.  

An addendum opinion was obtained and the February 2015 examiner opined that given the multifactorial nature of currently diagnosed medial compartment osteoarthritis, it is less likely than not that the Veteran's knee arthritis is related to the Veteran's military service.  The examiner determined that it was equally as likely that the Veteran's disease process would have progressed to the current level even without military service.  The Board finds the examiner's opinion inadequate.  The examiner did not address the November 2014 VA examiner's statement regarding how the relationship between the Veteran's currently diagnosed bilateral knee arthritis and the Veteran's in-service marching or drills may have escalated his currently diagnosed arthritis.  Moreover, the examiner failed to address the significance of the Veteran's in-service diagnosis of right thigh muscle strain in January 1975, complaints in 1978 of pain in the left thigh and bilateral lower leg pain, and the 2009 diagnosis of chondromalacia of the right posterior medial femoral condyle.  Finally, the examiner did not address whether the service-connected tibial periosteal reaction of both lower extremities aggravated disability in the Veteran's knees.  

With respect to the claim for increased evaluations for service-connected tibial periosteal reactions, the Board finds that an additional VA examination is warranted.  The Veteran's service-connected right and left tibial disabilities have each been assigned noncompensable ratings pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5399-5314 which pertain to muscle injuries.  However, the Board finds that in this case, the Veteran's disabilities of the bilateral tibia could alternatively be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, which pertain to impairment of the tibia and fibula.  Under that diagnostic code, a 10 percent rating is assigned for malunion of the tibia or fibula with slight knee or ankle disability.  The Veteran was last afforded a VA examination in December 2010 in connection with his claim.  The examination report only refers to findings of the knees and not the ankles.  As such, the Board finds that an additional VA examination should be conducted to determine the full extent of the Veteran's service-connected bilateral tibial disabilities, specifically to determine whether there is impairment of the bilateral ankles as a result of the tibia disabilities.

The AOJ attempted to obtain records from Wurzburg Germany Hospital from 1978 but was unsuccessful.  It does not appear that the AOJ ever determined if further action to obtain these records would be futile or that the Veteran was properly notified of the unavailability of these records.  See 38 C.F.R. § 3.159 (2015).  This should be remedied on remand.  

The issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities is intertwined with the other issues and therefore cannot be addressed by the Board at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral knee and tibial disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file. 

2.  Ensure that proper determinations and notification are made regarding the unavailability of records from Wurzburg Germany Hospital from 1978 in accordance with 38 C.F.R. § 3.159.  

3.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his bilateral lower extremity tibial periosteal reactions.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must comment on the severity of the tibial disabilities and report all signs and symptoms necessary for evaluating the disabilities under the rating criteria. 

Specifically, the examiner is asked to identify all symptoms associated with each service-connected tibial disability, to include any effect on the knees or ankles.  If the examiner cannot separate symptoms of the service-connected conditions from symptoms of any non-service-connected knee or ankle disorders, the examiner must so state.  Otherwise, the examiner must separate out such symptoms related to the tibial disabilities.  

Finally, the examiner is asked whether a combination of symptoms associated with the Veteran's service-connected tibia disabilities cause no, slight, moderate, or marked disability of the knee or ankle and whether there is nonunion or malunion of the tibia or fibula.  The examiner should determine this for each lower extremity.

4.  After any additional records are associated with the claims file, obtain an addendum opinion from the February 2015 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of the Veteran's right and left knee disorders.  The claims file should be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right and left knee disorders manifested in or are otherwise related to his military service.  

In rendering the opinion, the examiner must address the significance, if any, of the December 1975 diagnosis of muscle strain of the right thigh, the January 1976 complaints of left thigh pain and sub patellar crepitus of the left knee, the February 1976 diagnosis of muscle strain with bilateral thigh pain, subpatellar crepitus, and tenderness of the quadriceps, the April 1976 diagnosis of left knee chondromalacia, crepitus and tenderness of the left patella, and the September 2009 operative note from B.D.S.C. noting Grade IV chrondromalacia of posterior medial femoral condyle of the right knee. 

In addition, the examiner must offer an opinion addressing whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right and left knee disorders were (i) caused by, or (ii) aggravated by (permanently worsened beyond the natural progress of the disorder) service-connected tibial periosteal reaction of both lower extremities.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.
 
 6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, a supplemental statement of the case must be provided to the Veteran and his attorney. After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




